A la anterior moción de la parte apelada: apareciendo que este caso fué radicado en diciembre 15, 1930; que habiendo vencido en marzo 18, 1931, la cuarta prórroga concedida al apelante para ra-dicar alegato, sin que lo hubiera hecho, el tribunal mandó citar a dicha parte para que compareciera a mostrar causa, si alguna tu-viere, el día 29 de febrero de 1932, para que no se desestimara la apelación por abandono; que en marzo 9, 1932, se concedió a la parte apelante hasta abril 8, 1932, para presentar alegato, expresán-dose en la resolución: “. ... y si así no lo hiciere, se registrará una orden desestimando por abandono el recurso.” Por tanto, no habiéndose radicado el susodicho alegato, se declara con lugar la ex-presada moción y se desestima, por abandono, el recurso interpuesto en este caso contra sentencia de la Corte de Distrito de Iíumacao de noviembre 17, 1930.